Case 5:20-cv-02137-JGB-KK Document 24 Filed 04/16/21 Page 1 of 2 Page ID #:276
                                                                     JS-6
  1   D ProNANCY NGUYEN SIMS (SBN 215869)
      nancy.sims@us.dlapiper.com
  2   MICHELLE CHUNG (SBN 312833)
      michelle.chung@us.dlapiper.com
  3   DLA PIPER LLP (US)
      2000 Avenue of the Stars
  4   Suite 400 North Tower
      Los Angeles, California 90067-4704
  5   Tel: 310.595.3000
      Fax: 310.595.3300
  6
      Attorneys for Plaintiff
  7   BIOVERATIV US LLC
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   BIOVERATIV US LLC, a Delaware              CASE NO. 5:20-cv-02137 JGB-KK
      corporation,
 12
                         Plaintiff,              JUDGMENT
 13
              v.
 14
      NATIONAL CORNERSTONE
 15   HEALTHCARE SERVICES, INC., a
      California corporation; and DOES 1
 16   through 10, inclusive,
 17                      Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      EAST\179567140.1
                                           JUDGMENT
Case 5:20-cv-02137-JGB-KK Document 24 Filed 04/16/21 Page 2 of 2 Page ID #:277



  1           The Clerk of the United States District Court for the Central District of
  2   California, having entered a Default on the Complaint filed in this action by Plaintiff
  3   Bioverativ US LLC (“Bioverativ”) against Defendant National Cornerstone
  4   Healthcare Services, Inc. (“National Cornerstone”) on January 4, 2021 and having
  5   reviewed and fully considered Bioverativ’s Motion for Entry of Default Judgment
  6   pursuant to Federal Rule of Civil Procedure 55(b)(2), the accompanying Declarations
  7   of Jason Crosby and Nancy Nguyen Sims, and all supporting documents, as well as
  8   the Complaint and Proof of Service filed in this action, hereby enters JUDGMENT
  9   in favor of Bioverativ and against National Cornerstone on Bioverativ’s claims for
 10   (1) Breach of Contract; (2) Goods Rendered; and (3) Account Stated.
 11           National Cornerstone shall pay Bioverativ the amount of $1,494,582.57 (which
 12   represents the total of the principal sum of $1,491,691.47 plus $2,891.10 in cost), plus
 13   post-judgment interest as provided by 28 U.S.C. § 1961.
 14
 15    Dated: April 16, 2021
 16
 17
                                                  Honorable
                                                  Honnorable Jesus G. B
                                                                      Bernal
                                                                        ernall
 18                                               Judge,
                                                  Jud
                                                    dge, United States District Court
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      EAST\179567140.1                          -2-
                                             JUDGMENT
